18-3515
     Diallo v. Garland
                                                                               BIA
                                                                         Brennan, IJ
                                                                       A208 763 824
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            ROSEMARY S. POOLER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   THIERNO ABDOUL DIALLO,
14            Petitioner,
15
16                       v.                                  18-3515
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
26                                       General; Margaret Kuehne Taylor,
27                                       Senior Litigation Counsel; Anthony
28                                       O. Pottinger, Trial Attorney,
 1                                       Office of Immigration Litigation,
 2                                       United States Department of
 3                                       Justice, Washington, DC.

 4          UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is GRANTED.

 8          Petitioner Thierno Abdoul Diallo, a native and citizen

 9   of Guinea, seeks review of a November 9, 2018 decision of the

10   BIA affirming an August 29, 2017 decision of an Immigration

11   Judge    (“IJ”)       denying   Diallo’s      application      for   asylum,

12   withholding of removal, and protection under the Convention

13   Against Torture (“CAT”).            In re Thierno Abdoul Diallo, No. A

14   208 763 824 (B.I.A. Nov. 9, 2018), aff’g No. A 208 763 824

15   (Immig. Ct. N.Y. City Aug. 29, 2017).             We assume the parties’

16   familiarity with the underlying facts and procedural history.

17          We have reviewed the IJ’s decision as modified by the

18   BIA, i.e., minus a finding by the IJ that the BIA declined to

19   rely on.       See Xue Hong Yang v. U.S. Dep’t of Justice, 426

20   F.3d    520,    522    (2d   Cir.    2005).      We   review    an   adverse

21   credibility finding under a substantial evidence standard.

22   See Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

23   “Considering      the    totality     of   the   circumstances,      and   all

24   relevant factors, a trier of fact may base a credibility
                                 2
 1   determination on . . . the consistency between the applicant’s

 2   or witness’s written and oral statements . . . , the internal

 3   consistency of each such statement, the consistency of such

 4   statements with other evidence of record . . . and any

 5   inaccuracies or falsehoods in such statements, without regard

 6   to whether an inconsistency, inaccuracy, or falsehood goes to

 7   the heart of the applicant’s claim, or any other relevant

 8   factor.”        8 U.S.C. § 1158(b)(1)(B)(iii).            We remand given

 9   errors     in     the     IJ’s   findings       underlying    the     adverse

10   credibility determination.

11       First, the IJ found that Diallo’s testimony was vague.

12   “Testimony       is     too   vague   if   it   doesn’t    identify    facts

13   corresponding to each of the elements of one of the refugee

14   categories of the immigration statutes.”                  Jin Chen v. U.S.

15   Dep’t of Justice, 426 F.3d 104, 114 (2d Cir. 2005) (internal

16   quotation marks and alterations omitted).                  However, Diallo

17   testified to facts supporting each element of an asylum claim.

18   He stated that he suffered beatings, arrest, and detention by

19   the government on account of his membership in a political

20   party, Union of Democratic Forces (“UFDG”), and his Fulani

21   ethnicity.

22       Second, the IJ found inconsistencies between Diallo’s


                                            3
 1   written statement and testimony regarding whether he and

 2   other protestors clashed with military inside or outside of

 3   a stadium, where on his body he was injured, and the weapons

 4   the military used against the crowd.       The IJ’s conclusion

 5   that Diallo testified that his group clashed with military

 6   “inside the stadium” is not supported by the record.    Diallo

 7   testified that “there was a fight between [the protestors]

 8   and the military that was inside.” A.R. at 63. Given Diallo’s

 9   statement that the military was inside, not that the fight

10   was inside and his clarification on cross-examination that

11   the clash took place in a courtyard between the main entrance

12   to the stadium and another gate, these statements taken in

13   context do not reflect an inconsistency.

14       Third, the IJ found inconsistencies between Diallo’s

15   testimony that the military was “shooting bullets, stabbing

16   people with machetes, and raping women” and that they hit him

17   on the head as he tried to run away and his written statement

18   that he suffered injuries on his head, shoulders, and stomach.

19   But he testified that he was hit on the head and “beaten,” so

20   while there is a difference in the level of detail in the

21   statements, there is no inconsistency.   See Hong Fei Gao, 891

22   F.3d at 82 (no support for adverse credibility determination


                                   4
 1   where “trivial omission . . . had no bearing on [applicant’s]

 2   credibility”); Gurung v. Barr, 929 F.3d 56, 61 (2d Cir.

 3   2019)(“trivial     differences    in    the    wording   of   statements

 4   describing   the   same   event   are    not    sufficient    to   create

 5   inconsistencies”).

 6       Fourth, the omissions the IJ identified in Diallo’s

 7   written statement do not support a finding that Diallo was

 8   not credible.    His written statement did not mention that the

 9   military police fired their weapons; however, he wrote that

10   they were armed and that 150 people died.          Both this omission

11   and his failure to state that the officers also had machetes

12   was “supplementary, not contradictory.”            Hong Fei Gao, 891

13   F.3d at 79, 82. Likewise, Diallo’s omission of his attendance

14   at a third protest is not material where his application

15   indicated there were additional incidents and he included the

16   most severe incidents.     Id. at 78–80 (“asylum applicants are

17   not required to list every incident of persecution on their

18   I-589 Statement”) (citation omitted).

19       Fifth, the IJ found inconsistencies between Diallo’s

20   testimony that police hit him with rifles on his head and

21   stomach at an April 23, 2015 protest and his written statement

22   that he was hit with a baton, kicked, and punched.             But there


                                       5
 1   is no inconsistency as to the weapons used against Diallo at

 2   this protest.     He testified he was hit with rifles and then

 3   “beat” at the police station; he wrote that police swung

 4   batons at the crowd and that he was “pummeled” at the protest,

 5   and then when he was booked at the station and placed in a

 6   cell with others after his arrest, the police “hit us with

 7   their batons and kicked and punched us.”            Thus, Diallo never

 8   wrote that he was personally beaten with a baton at the

 9   protest, so that written statement is not inconsistent with

10   his testimony that he was hit with rifles before he was taken

11   to the police station.       Moreover, Diallo never mentioned in

12   his   testimony   or     statement       what   specific    injuries    he

13   sustained, so the record reflects no contradiction.

14         We remand because of these errors.          See Gurung, 929 F.3d

15   at 62 (“When the agency has denied asylum and related relief

16   on credibility grounds, we can (and we will) affirm only if

17   (a) the agency offered a clearly independent and sufficient

18   ground for its ruling, one that is not affected by any

19   erroneous     adverse    credibility        findings,      or   (b)    the

20   evidentiary     record    includes        statements    that    are     so

21   inconsistent that we can be confident that the agency would

22   not accept any kind of explanation.”).            We do not reach the


                                          6
 1   agency’s   additional   findings   that   the   lack   of   reliable

 2   corroboration further undermined Diallo’s credibility.           See

 3   Chuilu Liu v. Holder, 575 F.3d 193, 198 n.5 (2d Cir. 2009)

 4   (“while a failure to corroborate can suffice, without more,

 5   to support a finding that an alien has not met his burden of

 6   proof, a failure to corroborate cannot, without more, support

 7   an adverse credibility determination”).         But we caution the

 8   agency that any determination of the reliability of the

 9   evidence must be tethered to the record rather than based on

10   assumptions or stereotypes regarding sexism in Africa.

11       For the foregoing reasons, the petition for review is

12   GRANTED, the BIA’s decision is VACATED, and the case is

13   REMANDED for further proceedings.

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe,
16                                Clerk of Court




                                    7